Order, entered September 23, 1964, unanimously reversed, on the law, without-costs,- and motion to strike jury demand denied, without, costs. The order would have been affirmed except for the fact- that the parties and Special Term were bound by the prior Special Term order which directed a trial before a court and a jury and which was not appealed. One Justice at Special Term may not ordinarily set aside or *867materially modify an order rendered by another Justice so sitting. “Setting aside the judicial act of one judge by another of co-ordinate jurisdiction is avoided, wherever possible, as not conducive to the orderly administration of justice.” (Matter of United Press Assns. v. Valente, 281 App. Div. 395, 398, affd. 308 N. Y. 71; also Kamp v. Kamp, 59 N. Y. 212; Mount Sinai Hosp. v. Davis, 8 A D 2d 361.) Concur—Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.